Name: Commission Regulation (EEC) No 2638/82 of 30 September 1982 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 82 Official Journal of the European Communities No L 279/55 COMMISSION REGULATION (EEC) No 2638/82 of 30 September 1982 altering the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, refunds for the products listed in the Annex hereto should be altered to the amounts set out therein ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2512/82 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2512/82 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2512/82 to the information known to the Commission that the export Article 2 This Regulation shall enter into force on 1 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 140, 20 . 5 . 1982, p . 1 . (3 OJ No L 268 , 17 . 9 . 1982, p . 8 . No L 279/56 Official Journal of the European Communities 1 . 10 . 82 ANNEX to the Commission Regulation of 30 September 1982 altering the export refunds on milk and milk products CCT heading No Description Gode Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 Cheese and curd (6) : ex A. Emmentaler and GruyÃ ¨re , not grated or powdered : ( I) Pieces packed in vacuum or in inert gas, of a net weight of less than 7-5 kg 3800 40 For exports to :  Zone D, Ceuta, Melilla and Andorra 40-00  Zone E 3310  Canada   Liechtenstein and Switzerland   Austria   Other destinations 116-36 (II) Other 3800 60 For exports to :  Zone D, Ceuta, Melilla and Andorra 40-00  Zone E   Canada   Liechtenstein and Switzerland   Austria   Other destinations 116-36 ex C. Blue-veined cheese, not grated or powdered, other than Roquefort 4000 00 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 75-59  Zone E   Canada   Other destinations 96-87 D. Processed cheese, not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % 4410 05 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 3-94  Zone E 1-91  Canada  : Switzerland   Other destinations 14-55 1 . 10 . 82 Official Journal of the European Communities No L 279/57 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (2) Of 33 % or more but less than 38 % 4410 10 (cont 'd) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 9-84  Zone E 4-77  Canada   Switzerland   Other destinations 36-30 (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : (aa) Less than 20 % 4410 20 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 9-84  Zone E 4-77  Canada   Switzerland   Other destinations 36-30 (bb) Of 20 % or more 4410 30 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 14-55  Zone E 7-04  Canada   Switzerland   Other destinations 53-65 (4) Of 43 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 20 % 4410 40 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 9-84  Zone E 4-77  Canada   Switzerland   Other destinations 36-30 (bb) Of 20 % or more but less than 40 % 4410 50 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 14-55  Zone E 7-04  Canada   Switzerland   Other destinations 53-65 No L 279/58 Official Journal of the European Communities 1 . 10 . 82 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (cc) Of 40 % or more 4410 60 (cont 'd) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 21-25  Zone E 10-29  Canada   Switzerland   Other destinations ^ 78-35 ex b) Exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 33 % or more but less than 38 % 4510 10 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 9-84  Zone E 4-77  Canada   Switzerland   Other destinations 36-30 (2) Of 38 % or more but less than 43 % 4510 20 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 14-55  Zone E 7-04  Canada   Switzerland   Other destinations 53-65 (3) Of 43 % or more but less than 46 % 4510 30 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 21-25  Zone E 10-29  Canada   Switzerland   Other destinations 78-35 (4) Of 46 % or more and of a fat content, by weight, in the dry matter : (aa) Less than 55 % 4510 40 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 21-25  Zone E 10-29  Canada   Switzerland   Other destinations 78-35 1 . 10 . 82 Official Journal of the European Communities No L 279/59 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (bb) Of 55 % or more 4510 50 (cont 'd) for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 25-26  Zone E 12-21  Canada   Switzerland   Other destinations 92-95 II . Exceeding 36 % 4610 00 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 25-26  Zone E 12-21  Canada   Switzerland   Other destinations 92-95 E. Other : I. Not grated or powdered, of a fat content, by weight, not exceed ­ ing 40 % and a water content, calculated by weight, of the non ­ fatty matter : ex a) Not exceeding 47 % : ( 1 ) Grana Padano, Parmigiano Reggiano 4710 11 for exports to :  Zone D, Ceuta, Melilla and Andorra 124-00  Zone E 100-00  Canada 80-00  Switzerland 90-00  Other destinations 146-32 (2) Fiore Sardo and Pecorino manufactured exclusively from sheep milk 4710 17 for exports to :  Zone D, Ceuta, Melilla and Andorra 105-03  Zone E 126-00  Canada 102-52  Switzerland 105-03  Other destinations 172-64 (3) Other (excluding cheeses produced from whey), of a fat content, by weight, in the dry matter of 30 % or more 4710 22 for exports to :  Zone D, Ceuta, Melilla and Andorra 90-00  Zone E 50-00  Canada 50-00  Switzerland 60-00  Other destinations 106-20 No L 279/60 Official Journal of the European Communities 1 . 10 . 82 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 b) Exceeding 47 % but not exceeding 72 % : (cont'd) ex 1 . Cheddar of a fat content, by weight, in the dry matter of 48 % or more 4850 00 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 29-72  Zone E 17-99  Canada   Switzerland   Other destinations 109-56 ex 2 . Other, of a fat content, by weight, in the dry matter : (aa) Less than 5 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 12 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 17-17  Zone E 8-33  Canada   Switzerland   Other destinations 47-54 (bb) Of 5 % or more but less than 19 % and of a content, by weight, in the dry matter of 32 % or more (excluding cheeses produced from whey) 5120 16 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 19-77  Zone E 9-58  Canada   Switzerland   Other destinations 72-99 (cc) Of 19 % or more but less than 39 % and of a water content, calculated by weight, of the non-fatty matter not exceeding 62 % (exclu ­ ding cheeses produced from whey) 5120 22 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 23-60  Zone E 11-44  Canada   Switzerland   Other destinations 87-08 (dd) Of 39 % or more : ( 11 ) Asiago, Caciocavallo , Montasio, Provolone, Ragusano 5120 31 for exports to :  Zone D, Ceuta, Melilla and Andorra 42-83  Zone E 100-00  Canada 80-00  Switzerland 42-66  Other destinations 130-00 1 . 10 . 82 Official Journal of the European Communities No L 279/61 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (22) Danbo, Edam, Fontal , Fontina, Fynbo, (cont'd) Gouda, Havarti , Maribo, SamsÃ ¸, Tilsit 5120 44 for exports to :  Austria   Zone D, Ceuta , Melilla and Andorra 39-83  Zone E   Canada   Switzerland   Other destinations 100-41 (33) ButterkÃ ¤se, Esrom, Italico, Kernhem, Saint-Nectaire , Saint-Paulin , Taleggio 5120 54 for exports to :  Austria  Zone D, Ceuta, Melilla and Andorra 39-83  Zone E   Canada   Switzerland   Other destinations 86-81 (44) Cantal , Cheshire, Wensleydale , Lanca ­ shire, Double Gloucester, Blarney 5120 58 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 29-72  Zone E 20-00  Canada   Switzerland   Other destinations 102-30 (55) Salted ricotta, of a fat content, by weight, of 30 % or more 5120 59 for exports to :  Zone E 6-20  Canada   Other destinations 47-27 (66) Feta 5120 82 for exports to :  Zone D, Ceuta, Melilla and Andorra 26-57  Zone E 10-71  Canada   Switzerland   Jordan, Iraq , Iran, the Arabian Penin ­ sula and Mediterranean countries except Zone D 84-1 1  Other destinations 79-11 (77) Colby, Monterey 5120 83 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 29-72  Zone E 13-45  Canada   Switzerland   Other destinations 102-30 No L 279/62 Official Journal of the European Communities 1 . 10 . 82 CCT heading No Description Code Refund (in ECU/ 1 00 kg net weight unless otherwise indicated) 04.04 (88 ) Kefalotyri , Kefalograviera and Kasseri (cont'd) manufactured exclusively from sheep's and/or goats ' milk 5120 84 for exports to :  Zone D, Ceuta, Melilla and Andorra 42-83  Zone E 100-00  Canada 80-00  Switzerland 42-66  Other destinations 130-00 (99) Other (excluding cheeses produced from whey), of a water content, calculated by weight, of the non-fatty matter : (aaa) Exceeding 47 % but not exceeding 52 % 5120 87 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 29-72  Zone E 17-99  Canada   Switzerland   Other destinations 102-30 (bbb) Exceeding 52 % but not exceeding 62 % 5120 92 for exports to :  Austria   Zone D, Ceuta, Melilla and Andorra 39-83  Zone E   Canada   Switzerland   Other destinations 100-41 ex c) Exceeding 72 % (excluding cheeses produced from whey) : 1 . In immediate packings of a net capacity not exceeding 500 grams : (aa) Cottage cheese of a fat content, by weight in the dry matter, not exceeding 25 % 5121 11 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 14-65 (bb) Cream cheese of a water content, calculated by weight, of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % 5121 20 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 26-46 1 . 10 . 82 Official Journal of the European Communities No L 279/63 CCT heading No Description Code Refund (in ECU/ 100 kg net weight unless otherwise indicated) 04.04 (22) Of 70 % or more 5121 30 (cont 'd) For exports to :  Austria   Zone D, Ceuta , Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 33-29 (cc) Other 5121 40  2. Other : (aa) Cottage cheese 5121 50  (bb) Cream cheese of a water content, calculated by weight of the non-fatty matter, exceeding 77 % but not exceeding 81 % and of a fat content, by weight in the dry matter : ( 11 ) Of 60 % or more but less than 70 % 5121 60 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 26-46 (22) Of 70 % or more 5121 70 For exports to :  Austria   Zone D, Ceuta, Melilla and Andorra   Zone E   Canada   Switzerland and Liechtenstein   Other destinations 33-29 (cc) Other 5121 80  ex II . Other (excluding cheeses produced from whey) : ex a) Grated or powdered of a fat content, by weight, exceeding 20 % , of a lactose content, by weight, less than 5 % and of a dry matter content, by weight : ( 1 ) Of 60 % or more but less than 80 % 5310 05 For exports to :  Zone E 5-00  Canada   Other destinations 56-52 (2) Of 80 % or more but less than 85 % 5310 11 For exports to :  Zone E 6-67  Canada   Other destinations 75-36 (3) Of 85 % or more but less than 95 % 5310 22 For exports to :  Zone E 7-08  Canada   Other destinations 80-07 (4) Of 95 % or more 5310 31 For exports to :  Zone E 7-92  Canada   Other destinations 89-49 No L 279/64 Official Journal of the European Communities 1 . 10 . 82 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose , no export refund shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose , the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown , multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose , contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3 ) of Regulation (EEC) No 1098/68 . When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. O The refund on 100 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (6) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff . Products unfit as such for human consumption shall be regarded as cheese wastes . Q This amount applies to the net weight, minus the weight of the brine . (8) When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose , and  the lactose content of the added whey per 100 kg of finished product . N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68 , as last amended by Regulation (EEC) No 2283/81 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain , Qatar, Kuwait, Sultanate of Oman , Union of Arab Emirates (Abu Dhabi , Dubai , Sharjah , Ajman, Umm al Qawain , Fujairah , Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight .